DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/514,772 application filed October 29, 2021, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a cleaning unit has been interpreted as “a sulfur-chlorine-metal absorption or catalytic unit” [see pages 9 and 25 of the instant specification].  Otherwise, a cleaning unit (which is equivalent to “a unit for cleaning”) may be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“unit”) that is coupled with functional language (“cleaning”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  A main hydrotreated stream has been interpreted as a stream comprising “aqueous (water) stream…; a hydrogen-rich stream…, light hydrocarbons, H2S, CO and CO2” [see page 16 of the instant specification].  This interpretation is necessary to imply certain structures for the hydroprocessing section.  Otherwise, a hydroprocessing section is undefined; that is, a hydroprocessing section invokes interpretation 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said hydrocarbon products" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said third recycle stream" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Perhaps claim 8 should depend from claim 2.
Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 15-16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCall et al (US 2009/0283442 A1).
With respect to claims 1, 15, 18, and 20, McCall et al discloses “a process for producing hydrocarbons useful as fuel, such as aviation fuel, from renewable feedstocks such as the glycerides and free fatty acids found in materials such as plant oils, fish oils, animal fats, and greases” [paragraph 0003], which “process comprises hydrogenating, deoxygenating (including decarboxylation, decarbonylation, and hydrodeoxygenation), isomerizing, and selectively hydrocracking the renewable feedstock in a reaction zone in the presence of hydrogen and at reaction conditions, by contacting the renewable feedstock with a multifunctional catalyst or a set of catalysts having hydrogenation, deoxygenation, isomerization, and selective hydrocracking functions to provide a reaction effluent comprising water, carbon oxides, light hydrocarbon gasses, hydrogen and paraffinic hydrocarbons. The water, carbon oxides, light hydrocarbon gasses, and hydrogen are separated from the reaction effluent to generate a liquid stream comprising the paraffinic hydrocarbons” [paragraph 0007].  McCall et al further discloses the “product of the reaction zone is conducted to a separator to remove the byproducts of the reaction zone reactions. Either a cold or a hot separator may be used. When a cold separator is used, the water is removed as a liquid from the bottom of the separator…the overhead stream from the separator comprises at least propane and light ends, carbon oxides and hydrogen sulfide…The carbon oxides and hydrogen sulfide may be removed be techniques such as scrubbing….After the carbon oxides and/or the hydrogen sulfide has been removed from the overhead stream, the propane and other light ends are directed to an optional steam reforming zone” [paragraph 0038] and, more particularly, “[r]eaction zone effluent 14 is introduced into separator 16. Carbon oxides, possibly hydrogen sulfide and C3 and lighter components are separated and removed in line 22…the water may be removed as…a liquid in line 18 (cold separator mode)…The overhead [from the separator 16—Examiner’s insertion] in line 22 amine…may be employed. If desired, essentially pure carbon dioxide can be recovered by regenerating the spent absorption media. Therefore line 22 is passed through a scrubber system 24 such as amine scrubbers to remove carbon dioxide in line 28 and hydrogen sulfide in line 26…Hydrogen-rich gas is conducted via line 44 to ultimately combine with feedstock 10.” [paragraph 0043].  Additionally, “[a] liquid stream containing jet fuel and diesel fuel range paraffins and some lighter hydrocarbons is removed from separator 16 in line 20 and conducted to product fractionation zone 30. Product fractionation zone 30 is operated so that product cut 34 contains the hydrocarbons in a boiling range most beneficial to meeting the desired aviation fuel specifications. Product cut 34 is collected for use as aviation fuel or as a blending component of aviation fuel. The lighter materials such as naphtha and LPG are removed in fractionation zone overhead stream 36. A portion of stream 36 may be conducted in line 38 to reforming zone 40, and hydrogen in line 42 may be recycled to combine with feedstock 10. Optionally, an external source of hydrocarbon feed may be introduced to reforming zone 40 (not shown). If desired, the naphtha and LPG may be further separated into an LPG stream and a naphtha stream” [paragraph 0044].  The “hydrogenating, deoxygenating (including decarboxylation, decarbonylation, and hydrodeoxygenation), isomerizing, and selectively hydrocracking the renewable feedstock in a reaction zone in the presence of hydrogen” of McCall et al corresponds to the hydroprocessing stage in instant claim 1.  The reaction zone effluent 14 that is delivered to the cold separator 16 to separate water 18, a hydrogen-rich stream in line 44, light hydrocarbons and propane in line 22, and jet fuel and diesel fuel range paraffins in line 20 corresponds to step ii) of instant claim 1.  The disclosure that “propane and other light ends [from the scrubber system] are directed to an optional steam reforming zone” corresponds to step iv) of instant claim 1.  The disclosure that “hydrogen in line 42 may be recycled to combine with feedstock 10” corresponds to step v). 
With respect to claim 5, recall that McCall et al discloses “[r]eaction zone effluent 14 is introduced into separator 16. Carbon oxides, possibly hydrogen sulfide and C3 and lighter components are separated and water may be removed as…a liquid in line 18 (cold separator mode)…The overhead  in line 22 comprises a excess hydrogen not consumed in the reactions and the carbon dioxide from the decarboxylation reaction” and “[a] liquid stream containing jet fuel and diesel fuel range paraffins and some lighter hydrocarbons is removed from separator 16 in line 20 and conducted to product fractionation zone 30.  Product fractionation zone 30 is operated so that product cut 34 contains the hydrocarbons in a boiling range most beneficial to meeting the desired aviation fuel specifications. Product cut 34 is collected for use as aviation fuel or as a blending component of aviation fuel.  The lighter materials such as naphtha and LPG are removed in fractionation zone overhead stream 36. A portion of stream 36 may be conducted in line 38 to reforming zone 40” [paragraph 0044].  The product fractionation zone 30 corresponds to the fractionation section of instant claim 5 and the LPG corresponds, in part, to the off-gas.
With respect to claim 7, recall that McCall et al discloses “[t]he carbon oxides and hydrogen sulfide may be removed be techniques such as scrubbing….After the carbon oxides and/or the hydrogen sulfide has been removed from the overhead stream, the propane and other light ends are directed to an optional steam reforming zone” and “[t]he lighter materials such as naphtha and LPG are removed in fractionation zone overhead stream 36. A portion of stream 36 may be conducted in line 38 to reforming zone 40.”  Note also that McCall et al discloses “[a] portion of the naphtha may be optionally conducted to the steam reforming zone” [paragraph 0039] and “in the present invention, hydrocarbons that are too light for the desired product may be generated at any of the reaction zones. For example, in the deoxygenation zone, propane is a common by product. Other C1 to C3 paraffins may be present as well. These lighter components may be separated from the desired portion of the deoxygenation effluent and routed to the steam reforming zone for the generation of hydrogen. Similarly, paraffins having eight or less carbon atoms from the effluent of the collective isomerization and selective hydrocracking steps may be conducted to the reforming zone. Therefore, the lighter materials from the deoxygenation, isomerization and hydrocracking zones are directed, along with stream, to a reforming zone” [paragraph 0041].  
hydrocarbon recycle 46” [paragraph 0043].  See also claim 9: “[t]he process of claim 1 wherein the renewable feedstock is in a mixture or co-feed with a petroleum hydrocarbon feedstock, and the petroleum hydrocarbon feedstock is co-processed with the renewable feedstock.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCall et al (US 2009/0283442 A1).
With respect to claim 3, McCall et al discloses “a number of reactions occur concurrently within the reaction zone. The order of the reactions is not critical to the invention and the reactions may occur in various orders. One reaction occurring in the reaction zone is hydrogenation to saturate olefinic compounds in the reaction mixture. Another type of reaction occurring in the reaction zone is deoxygenation. The deoxygenation of the feedstock may proceed through different routes such as decarboxylation, decarbonylation, and/or hydrodeoxygenation in order to remove oxygen from the feedstock” [paragraph 0015] and “the product of the hydrogenation and deoxygenation steps contains paraffinic hydrocarbons suitable for use as diesel fuel or as a blending component for diesel fuel, but further isomerization and selective hydrocracking results in isoparaffinic hydrocarbons meeting the specifications for other fuels or as blending components for other fuels” [paragraph 0016].  The isomerization corresponds to the passing the first hydrotreated stream to a dewaxing section of instant claim 3.  Note that McCall et al also teaches “[t]he feed stream is admixed with sufficient hydrogen to provide hydrogen circulation rate of set of catalysts” [paragraph 0033], wherein the catalyst for isomerization corresponds to the aforesaid dewaxing section.  
With respect to claim 6, note that makeup hydrogen 42 [figure] is combined with the feedstock prior to or inside the reaction zone 12 [paragraphs 0043 & 0044].
With respect to claim 21, the aforesaid C1 to C3 paraffins (see discussion thereof in the discussion of claim 7) renders obvious the natural gas limitation.
Claims 8-9, 11-13, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCall et al (US 2009/0283442 A1) as applied to claims 3, 6, XX above and in further view of Lindell (US 2017/0137286 A1).
With respect to claim 8, McCall et al does not appear to explicitly disclose the recited components of the reforming zone 40.
However, Lindell, which is concerned with “a process for producing hydrogen from a hydrocarbon feedstock” [paragraph 0001], discloses “a process for producing hydrogen from a hydrocarbon feedstock comprising passing the feedstock through the sequential stages of steam methane reforming, water gas shift, and hydrogen separation” [paragraph 0015], and, more particularly, “[n]atural gas 1 is combined with a naphtha feed 2 to form a hydrocarbon feedstock which is passed through pre-treatment unit 10 comprising a hydrogenator and sulfur absorber (not shown). Steam 4 is added to the pre-treated hydrocarbon feedstock 3 which is then pre-reformed in pre-reformer unit 20. The pre-reformed gas 5 is then passed through steam reforming stage 30 to form a reformed gas 6. Tail gas 7 from a separate plant for production of diesel or gasoline is combined with the reformed gas 6 (raw synthesis gas) to form gas mixture 8 which is used as feed to the water gas shift (shift) stage 40. The resulting gas 9, which is enriched in hydrogen may then pass through a deareator, air cooler and water separator (not shown) before entering a PSA-unit 50, from which a PSA-off gas 10 is withdrawn as well as final hydrogen product 11” [paragraph 0040]. The sulfur absorber corresponds to the cleaning unit of the instant claim; the steam reforming stage 30 corresponds to the catalytic steam methane reforming in a steam reforming unit of the steam methane reforming where heat for reforming is provided by radiant heat transfer” in paragraph 0025]; and the PSA-unit 50 corresponds to the hydrogen purification unit.
At the time of the effective filing date of the instant application, it would have been obvious to use the reforming system of Lindell for the same in McCall et al because it has been held that “[t]he selection of a known material [or process-Examiner’s insertion] based on its suitability for its intended use supported a prima facie obviousness determination” [Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297].  Moreover, the reforming of Lindell is a more inexpensive system and reduces capital costs [see paragraph 0016 & 0030].  The reforming of Lindell also permits the inclusion of carbon oxides [paragraphs 0031-0034] such that said oxides need not be absorbed in the scrubber of McCall et al , which may permit a smaller scrubber system or improved absorption of hydrogen sulfide compounds.  Therefore, the invention as a whole would have been prima facie obvious.
With respect to claim 9, see preceding discussion and teaching that “after the hydrogen sulfide has been removed from the overhead stream, the propane and other light ends are directed to an optional steam reforming zone.”  Said gases would obviously be delivered to the sulfur absorber of Lindell to remove any additional sulfur in the zinc oxide bed associated therewith [paragraph 0020 of Lindell].
With respect to claim 12, while the PSA off-gas may be of low heating value [paragraph 0030], it would have been obvious to use its heating value in some process of modified McCall et al.  Note that the recited recycling options for the PSA off-gas include recycling the off-gas to nearly unit operation in the claimed invention.  Therefore, the limitation of claim 12 would have been obvious to one of ordinary skill in the art.
With respect to claim 13, Lindell discloses “[p]referably, the steam reforming is conducted by convection reforming in which the reformer is of the conventional bayonet tube type with an inner tube coaxially arranged in an outer sheath tube” [paragraph 0025].  The disclosure of a bayonet-tube type renders obvious the recited tubular reformer.

With respect to claim 23, Lindell discloses “the hydrocarbon feedstock is subjected to a pre-reforming stage prior to passing through the steam reforming stage” [paragraph 0017].

Allowable Subject Matter
Claim 17 is allowed.
Claims 2, 4, 10, 14, 19, 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 2, McCall et al does not disclose splitting the hydrogen-rich stream 44.  With respect to claim 4, McCall et al does not disclose interstage separation except as noted above.  Note that the separation above is for the express purpose of providing hydrocarbon sources to the reforming zone 40.  With respect to claims 14 and 17, none of the references teaches the recited compression section.  With respect to claim 25, as discussed above, McCall et al clearly discloses a scrubber system for removing H2S and CO2 from which the hydrogen rich stream 44 is derived.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
February 14, 2022